NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 29 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRYL LEE DUNSMORE,                            No. 20-56135

                Plaintiff-Appellant,            D.C. No. 3:20-cv-00406-AJB-
                                                WVG
 v.

STATE OF CALIFORNIA; et al.,                    MEMORANDUM*

                Defendants-Appellees.

                  Appeal from the United States District Court
                     for the Southern District of California
                  Anthony J. Battaglia, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      California state prisoner Darryl Lee Dunsmore appeals from the district

court’s order dismissing Dunmore’s action alleging Americans with Disabilities

Act (“ADA”) and other claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the dismissal of a complaint for failure to state a claim under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. §§ 1915A and 1915(e)(2). Belanus v. Clark, 796 F.3d 1021, 1024 (9th Cir.

2015); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We reverse and

remand.

      The district court dismissed Dunsmore’s ADA claim because Dunsmore

failed to allege facts sufficient to show that defendants intentionally discriminated

against him because of his disability, and because defendants, in their individual

capacities, were not liable under Title II of the ADA. However, Dunsmore alleged

that the public entity defendants, the County of San Diego and San Diego Sheriff

Bill Gore, in his official capacity, were deliberately indifferent to his

accommodations requests because they knew of Dunsmore’s need for

accommodations, refused to provide reasonable accommodations, encouraged

Dunsmore to use facilities and equipment inconsistent with his accommodations

and threatened Dunsmore with reprisals for requesting the accommodations. See

42 U.S.C. § 12131(1)(A)-(B) (defining a public entity under the ADA as any local

government or agency of a local government); Duvall v. County of Kitsap, 260

F.3d 1124, 1135, 1138-39 (9th Cir. 2001) (setting forth elements of an ADA

failure-to-accommodate claim; in order to recover monetary damages under the

ADA, a plaintiff must show intentional discrimination; the test for intentional

discrimination is deliberate indifference). Dunsmore’s allegations “are sufficient

to warrant ordering [defendants] to file an answer.” Wilhelm v. Rotman, 680 F.3d


                                           2                                   20-56135
1113, 1116 (9th Cir. 2012).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider Dunsmore’s pro se motion for a preliminary injunction

(Docket Entry No. 24) because Dunsmore is represented by counsel.

      REVERSED and REMANDED.




                                          3                                       20-56135